Citation Nr: 0016928	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-09 488	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation higher than 
10 percent for post-traumatic stress disorder.

2.  Entitlement to an increased rating for residuals of a 
hematoma of the left thigh, postoperative status, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
head injury with post concussion headaches, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for abrasions of the 
shoulders, forearms, right arm, right hand and left flank, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
March 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of January 25, 1997, and 
March 1, 1999, by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By 
the January 25, 1997, rating decision, the RO denied 
increased ratings for residuals of a hematoma of the left 
thigh and residuals of a head injury with post concussion 
headaches, each rated 10 percent disabling.  By the same 
decision, the RO granted an increased rating from 0 percent 
to 10 percent for abrasions of the shoulders, forearms, right 
arm, right hand and left flank from April 1, 1997; the 
veteran has appealed the amount of the increase.  By the 
March 1, 1999, determination, a hearing officer at the RO 
awarded service connection for post-traumatic stress disorder 
(PTSD) and assigned a 10 percent rating from April 1, 1997.  
The veteran has appealed the percentage evaluation assigned.  
The veteran testified at a hearing at the RO on July 22, 
1998.


FINDINGS OF FACT

1.  The musculoskeletal and vascular residuals of a hematoma 
of the left thigh consist of a scar and mild venous 
insufficiency productive of pain, aching and fatigue in the 
left lower extremity after standing.

2.  The musculoskeletal and vascular residuals of a hematoma 
of the left thigh do not result in edema, stasis, eczema, 
loss of motor power or an altered gait.  

3.  Residuals of a head injury with post-traumatic headaches 
consist of headaches only; no diagnosis of nonpsychotic 
organic brain syndrome has been recorded.  

4.  Post-traumatic headaches representing residuals of a head 
injury do not result in characteristic prostrating attacks 
occurring on an average of once a month over the past several 
months.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
musculoskeletal and vascular residuals of a left hematoma of 
the left thigh, postoperative status, are not met.  
38 U.S.C.A. §§ 1151, 5107, 7104 (West 1991); 
38 C.F.R. § 4.104, Code 7199-7120 (1999).  

2.  The criteria for a rating higher than 10 percent for 
residuals of a head injury with post concussion headaches are 
not met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991); 
38 C.F.R. § 4.124a, Codes 8045, 8100, 9304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of Left Thigh Hematoma

Factual Background.  Service department medical records show 
that the veteran was admitted to a military hospital on 
October 1, 1972, for injuries sustained late the evening 
before when he was struck by an automobile while crossing a 
street in Hopkinsville, Kentucky.  The complete records from 
this hospitalization are not on file.  At the time of 
discharge on October 17, 1972, the clinical record cover 
sheet showed that of the 16 days spent at that facility, 10 
had been bed days.  Surgical treatment performed during the 
admission included suturing of a laceration of the scalp and 
aspiration of a hematoma of the left thigh on the day of 
discharge.  The diagnoses were concussion, open laceration of 
the scalp without artery or nerve involvement; multiple 
abrasions of the right shoulder, arm, forearm, hand, left 
shoulder, and right flank; multiple contusions about the 
body; and hematoma of the left thigh.  The veteran was placed 
on restricted duty following six days of convalescent leave.  

The veteran was readmitted to the hospital on November 3, 
1972, for drainage of the left thigh hematoma.  He was 
reported to have a large hematoma of the left thigh which had 
failed to resolve and had become a chronic seroma which had 
been treated by aspiration and wrapping without success.  
During the hospitalization, the veteran underwent a surgical 
drainage of the hematoma.  A small lipoma was also removed.  
The veteran recovered uneventfully.  The drains were removed 
on the seventh postoperative day, and the veteran was 
discharged to duty on November 20, 1972.  On December 11, 
1972, he was seen at the surgical clinic, at which time his 
complaints included pain in the left shoulder on certain 
motions.  The left thigh was much better.  At an annual 
examination in December 1972, there was a notation that the 
veteran had been unconscious for an unknown amount of time 
"(>15 min)."  

Service connection was granted by a rating decision of 
February 12, 1988, for the residuals of a hematoma of the 
left thigh with hypesthetic area cutaneously and venous 
insufficiency, postoperative, and a 10 percent rating was 
assigned from June 23, 1987, the date of the veteran's claim.  
The determination was based on service medical records, VA 
outpatient treatment records, and the report of a December 
1987 VA examination at which the veteran complained of left 
thigh pain after prolonged sitting.  The area was nontender 
and nonadherent.  There was a hypesthetic area measuring 
about 6" x 6" along the proximal lateral leg.

The veteran filed a claim for an increased rating in April 
1997 and a VA examination was performed in October 1997 in 
connection with that claim.  On orthopedic evaluation, he 
related that the area of the hematoma did not really bother 
him anymore.  On examination, there was a 6 1/2" well-healed 
surgical scar on the lateral and posterior aspect of the left 
thigh where a hematoma was drained.  The diagnosis was left 
thigh hematoma, postoperative.  On neurological evaluation, 
the veteran related that since the hematoma surgery, he had 
had decreased sensation on the lateral aspect of his left 
calf from the area of the hematoma down to mid calf.  
Examination showed that pain and sensory tracks were intact 
except for an area on the lateral aspect of the left leg from 
the mid leg to the calf.  There was decreased sensation to 
light touch and pinprick.  The diagnosis was hematoma of the 
left thigh with secondary decreased sensation of the left 
lateral leg.

The veteran underwent an examination in June 1998 by a 
private physician under contract with the VA.  He related 
that he had developed small patches of varicose veins in the 
popliteal area of the left knee.  He had black-looking veins.  
He stated that he got pain in the scar area in the posterior 
part of the legs and in the upper part.  He complained of 
pain when he stood on concrete surfaces for an hour or so, 
and stated that he elevated his legs to relieve the pain.  On 
examination, there were varicose veins of the left lower 
extremity with no ulcer, edema, stasis or eczema.  There was 
a scar of about 3 inches on the upper posterior part of the 
thigh about 5 1/2 inches from the mid knee.  There was a 
patch of hypesthesia measuring about 6 by 6 inches along the 
proximal lateral left leg.  The diagnosis was residual of 
hematoma of the left thigh with continuous hypesthesia and 
mild varicose insufficiency, postoperative.  The pain had no 
significant effect on daily activities except that the 
veteran could not push a lawn mower while in pain.

The veteran testified at a hearing at the RO in July 1998 in 
connection with his claim.  With respect to his left thigh, 
he stated that he had a constant ache in the leg, as well as 
fatigue.  He indicated that he could not stand working on 
hard floors such as concrete or steel.  He described a very 
large numb area on the right side of his left knee in the 
muscle just below the knee.  He indicated that during lunch 
time he would lie down and elevate his legs so that the pain 
would ease off, allowing him to work two more hours before he 
could take a break and do the same thing again.  

Analysis.  The claim for an increased rating for the service-
connected hematoma residuals with varicose insufficiency is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
All indicated development has been completed.   The veteran 
has identified no additional relevant evidence that has not 
been obtained.  The statutory duty to provide assistance in 
developing the relevant evidence has been satisfied.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1999), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The appeal as to 
this issue arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (1999), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco, Id., applies.  See Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The service-connected residuals of the left hematoma treated 
surgically during service include both venous insufficiency 
and a loss of sensation in the left lower extremity.  The 
disability thus includes both vascular and neurological 
components.  The rating schedule does not provide a code that 
applies specifically to hematoma residuals, but VA 
regulations provide that "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous."  38 C.F.R. § 4.20 (1999).  The 
present 10 percent rating was assigned under Code 7120 
varicose veins by analogy to varicose veins.  The 
neurological component of the hematoma residuals is discussed 
in the remand section of this decision.  

Under Diagnostic Code 7120, a 10 percent rating is provided 
for varicose veins which result in intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  To warrant the next higher 
rating of 20 percent, there must be persistent edema which is 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.   
38 C.F.R. § 4.104, Code 7120 (1999).

In the present case, the service-connected hematoma residuals 
result in mild venous insufficiency in the left lower 
extremity that is productive of pain.  The veteran reports 
that pain comes about after he has stood for an extended 
period and that it subsides with lying down or elevation of 
the extremities.  A detailed examination of his vascular 
function was performed in June 1998, at which time the 
absence of edema, stasis, eczema and loss of motor power was 
specifically noted.  The veteran had a normal gait.  The 
presence of pain in the leg after a period of standing is 
precisely the manifestation contemplated as the basis for a 
10 percent rating under the stated criteria.  The symptoms 
required for a 20 percent rating have been specifically noted 
to be absent.  

A preponderance of the evidence of record is therefore 
against the claim for a rating higher than 10 percent for the 
musculoskeletal and vascular residuals of hematoma of the 
left thigh, and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  The question of whether a 
separate rating may be assigned for the neurological 
component of the hematoma residuals is discussed under the 
remand heading of this decision below.  

II.  Residuals of Head Injury With Post Concussion Headaches

Factual Background.  Service connection for residuals of a 
head injury with post concussion headaches was granted by a 
rating board in February 1988.  The evidence reviewed 
included the above-described service medical records and the 
report of a VA neurological examination performed in January 
1988.  The veteran claimed at that time that he had been in a 
coma for eight days and had no recollection for two weeks.  
He stated that since then he had had headaches that occurred 
a few times a week and lasted anywhere from a few hours to a 
few days starting in the occipital area and radiating to the 
left temple.  He described the pain as sharp and steady.  
There was no known aggravant.  It was relieved somewhat by 
taking Elavil or lying down.  Other times, there was no 
relief or they just went away on their own.  Neurological 
examination was negative.  The diagnosis was post concussion 
headaches, no neurological sequela.

The veteran underwent a VA neurological examination in 
October 1997.  He claimed that after his original injury in 
1972, he had been unconscious for several weeks and had been 
hospitalized for 3 to 4 months at Fort Campbell, Kentucky, 
where he was told that the had a "fractured skull," and that 
he had had headaches since that time which occurred 3 to 
4 times a week and lasted up to all day.  They were described 
as a sharp, steady pain located in the occipital area with 
radiation to the frontal area.  There was no known aggravant.  
They were relieved somewhat at times by taking Elavil or 
over-the-counter preparations.  The veteran was unable to 
take Amotriphene often because it made him tired.  The 
headaches had not changed much in intensity or duration or 
frequency and were rarely associated with nausea.  The 
veteran had not had to miss work as a construction worker due 
to the headaches.  On examination, no pertinent findings were 
reported.  The diagnoses were post concussion headaches 
secondary to closed head injury.  

The veteran testified at his July 1998 hearing that he 
experienced headaches at the rate of 2 to 3 per week.  He 
reported that he had been taking Elavil since 1983.  He 
reported that on some occasions, the headaches were so bad 
that he had to lay down and throw up.  He claimed that 
headaches were one of the main reasons why he was currently 
unable to work.

Analysis.  The current 10 percent rating for residuals of a 
head injury with postconcussion headaches was assigned under 
Diagnostic Codes 8045 and 9304 of the VA rating schedule.  
Under Code 8045, purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., will be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation  of a 
hyphenated diagnostic code (e.g., 8045-8207).  38 C.F.R. § 
4.124a, Code 8045 (1999).  Purely subjective complaints such 
as headache, dizziness, insomnia, etc., will be rated at 10 
percent and no more under Diagnostic Code 9304.  Ratings 
higher than 10 percent are not assignable under Code 9304 in 
the absence of a diagnosis of nonpsychotic organic brain 
syndrome with brain trauma.  38 C.F.R. Part 4, Code 8045 
(1999).  If a diagnosis of nonpsychotic organic brain 
syndrome with brain trauma and a rating higher than 10 
percent is potentially assignable, Code 9304 provides that 
dementia associated with brain trauma is to be rated under 
the General Rating Formula for Mental Disorders.  Under the 
General Rating Formula for Mental Disorders, a 10 percent 
rating and the next higher rating of 30 percent are 
assignable according to the following criteria:  

30 percent -- Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  

10 percent -- Occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant stress, 
or; symptoms controlled by continuous 
medication.  

In the present case, however, the only residual of the head 
injury in service is headaches.  The evidence does not 
contain a diagnosis of nonpsychotic organic brain syndrome 
with brain trauma; hence, an increased rating is assignable, 
if at all, under a neurological code only.  Headaches are 
rated under Diagnostic Code 8100, the code for migraine.  A 
10 percent rating is provided for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months; a noncompensable rating 
with less frequent attacks.  To warrant the next higher 
rating of 30 percent, characteristic prostrating attacks 
occurring on an average once a month over the last several 
months are required.  For a 50 percent rating, very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability must be shown.  38 C.F.R. § 
4.124a, Code 8100 (1999).  

The veteran claims to have headaches that occur at the rate 
of 2 or 3 per week for which he has taken various medications 
for a number of years.  His statements regarding the 
frequency and intensity of the headaches provide the only 
evidence of record concerning his symptoms inasmuch as VA 
outpatient treatment records covering the period of this 
claim pertain to other disorders and include no treatment 
information regarding headaches.  The veteran reported at his 
hearing in July 1998 that the headaches were often severe 
enough to prostrate him and cause vomiting, but headaches of 
this severity have been reported at no other time and are not 
corroborated by treatment records.  There is, in fact, some 
reason to be skeptical of the information provided by the 
veteran concerning all of the disabilities resulting from the 
accident during service.  The veteran has reported to VA 
examiners that he had been unconscious for several weeks, had 
been hospitalized for 3 to 4 months, and had had a fractured 
skull.  This information is not merely uncorroborated by 
service medical records but is flatly refuted.  The official 
hospital report refers only to a concussion, not a skull 
fracture.  The total period covered by both hospitalizations 
was only 34 days or so, separated by a period of two weeks.  
This sequence of time periods is incompatible with the claim 
of an extended coma, and the only reference in service 
records to the duration of his loss of consciousness was that 
it was "greater than 15 minutes."  The veteran's carelessness 
with reporting the facts involving crucial information about 
the nature and severity of the original injury suggests that 
he believes that consideration of the true facts by VA 
adjudicators would cast his current claim in a less favorable 
light.  It is reasonable to assume that if he is willing to 
exaggerate the severity of the original injury, he is also 
willing to exaggerate the frequency and severity of current 
headaches associated with that injury.  Consequently, there 
is no credible evidence of record which would tend to 
establish that the current post concussion headaches result 
in characteristic prostrating attacks on an average of once 
per month over the last several months such as to support an 
increase in the current rating to 30 percent under the above 
criteria.

A preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of a head injury 
with post concussion headaches, and the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

An increased rating for musculoskeletal and vascular 
residuals of a hematoma of the left thigh, postoperative 
status, is denied.

An increased rating for residuals of a head injury with post 
concussion headaches is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Increased Rating for PTSD.

In granting service connection for PTSD in March 1999, the RO 
assigned an initial rating of 10 percent under Diagnostic 
Code 9411, the code pertaining to PTSD.  The rating criteria 
applied under Code 9411 are those found in the General Rating 
Formula For Mental Disorders summarized above.  The general 
formula requires consideration of not merely the veteran's 
symptoms, but also factors such as occupational and social 
impairment, decrease in work efficiency, sleep impairment and 
memory loss.

The evidence upon which the rating was based consists 
primarily of the report of a psychiatric examination 
performed in December 1998 by a fee-basis physician.  The 
report prepared by the physician is complete and detailed as 
far as it goes, but since the examination was conducted 
before service connection was granted and was geared toward 
establishing a current diagnosis, specifically, whether PTSD 
was present, it did not elicit a full description of the 
manifestations of the disorder and resulting impairment for 
purposes of assigning a percentage evaluation.  There is no 
indication that the examiner had access to the rating 
criteria required for a determination as to disability 
evaluation.  As noted by the United States Court of Appeals 
for Veterans Claims, the rating must be based on medical 
findings that reflect the specific criteria in the rating 
schedule.  Massey v. Brown, 7 Vet.App. 204 (1994).  A further 
examination is required to obtain the information necessary 
for proper review of the rating issue now on appeal.  

Abrasions of the Shoulders, Forearms, Right Arm, Right Hand 
and Left Flank.

The grant of service connection for multiple abrasions in 
February 1988 was based on review of service medical records, 
outpatient treatment records dated in 1984 and 1985, and the 
report of a VA orthopedic examination in December 1987.  The 
service medical records contain no description of abrasions 
or contusions other than to note their existence.  At the 
December 1987 examination, the abrasions were found to be 
well healed and the veteran had no complaints related to 
them.  The noncompensable rating was assigned under 
Code 7805, which pertains to superficial scars.

By contrast, the decision to increase the rating to 
10 percent was based on a finding at the October 1987 VA 
examination which included right shoulder pain reported by 
the veteran.  The examiner diagnosed a contusion of the right 
shoulder as the cause of the pain.  However, the finding of 
pain must be viewed in the context of other evidence of 
record, which was not addressed by the examiner and to which 
he may not have been privy, showing that the veteran 
currently has degenerative joint disease of the right 
shoulder.  Medical records on file suggest that degenerative 
joint disease of the right shoulder my be the result of right 
shoulder injuries sustained in a motorcycle accident in 1996.  
(See December 1997 Nash Health Care Systems medical records 
and March 1998 VA outpatient treatment record entry).  A VA 
X-ray in October 1997 showed mineralization of the right 
shoulder joint.  

To the extent that the veteran is claiming an increased 
rating on the basis of right shoulder pain associated with 
pathology of the bony structures of the shoulder claimed to 
be due to the injuries received in service, the issue on 
appeal involves more than superficial contusions or abrasions 
and requires consideration of the question of entitlement to 
service connection for such pathology as a residual of the 
injuries in service.  That issue has not been developed or 
certified for appellate review but is inextricably 
intertwined with the increased rating issue properly before 
the Board.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116 (1994) (A claim is intertwined if the RO would have 
to reexamine the underlying merits of any denied claim which 
is pending on appeal before the Board).  

Accordingly, the issue of entitlement to service connection 
for degenerative joint disease as a result of injury received 
during service must be adjudicated by the RO.  Initial RO 
review must be preceded by additional evidentiary development 
consisting of procurement of all medical records pertaining 
to receipt of treatment for injuries received in a motorcycle 
accident, followed by a VA examination to define the exact 
scope of the service-connected disability.  The RO should 
also determine whether the inclusion of multiple abrasions 
involving disparate body parts under a single rating which 
includes the right shoulder is appropriate or, in the 
alternative, whether separate ratings should be assigned.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate Rating for Neurological Residuals of Left Thigh 
Hematoma.

The service-connected residuals of the left thigh hematoma 
include, in addition to the venous insufficiency rated 10 
percent disabling under Code 7120 of the rating schedule, a 
large and well-documented area of sensory loss on the left 
lower extremity.  The presence of this additional 
manifestation raises the question of whether the veteran is 
entitled to a separate rating neurological deficit under the 
nerve codes.  

The provisions of 38 C.F.R. § 4.25 (1999) require that, 
except as otherwise provided, all disabilities arising from a 
single disease entity are to be rated separately.  The 
exception to this rule is when assignment of separate ratings 
would constitute pyramiding.  See 38 C.F.R. § 4.14 (1999).  
The Court has held that the "critical element" in determining 
whether separate ratings may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  If 
duplication and overlapping are avoided, separate ratings do 
not contravene the regulation prohibiting pyramiding.  

In view of their nature and location, it appears that the 
neurological symptoms in the veteran's left lower extremity 
represent pathology separate and apart from the vascular 
insufficiency covered by the 10 percent rating assigned under 
Code 7120.  The issue of entitlement to a separate rating 
should be initially adjudicated by the RO.  Before 
entitlement under any particular neurological code may be 
considered, medical evidence identifying the specific nerves 
affected should be obtained for the record.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence does not adequately describe the current state 
of the condition, a new VA examination must be provided.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should obtain all VA 
outpatient records dated since October 
1997.

2.  The veteran should be requested to 
identify all medical providers, including 
both physicians and institutions 
(hospitals or clinics) that furnished 
treatment for injuries received in a post 
service motorcycle accident.  The veteran 
should also be given an opportunity to 
identify any medical care providers from 
which he has received examination or 
treatment for neuropathy of the left 
lower extremity, PTSD, or abrasions or 
contusions associated with the injury in 
service.  Upon receipt of proper 
authorization, the RO should obtain all 
available documentation from the medical 
care providers identified by the veteran.  

3.  After completion of the foregoing, 
the veteran should undergo a VA 
psychiatric examination to ascertain the 
nature and severity of all current 
manifestations of his service-connected 
PTSD.  All indicated tests and studies 
should be conducted and all clinical 
findings should be reported in detail.  
The claims file must be made available to 
the examiner for use in connection with 
the examination.  The RO should include 
with the examination request a copy of 
the VA General Rating Formula for Mental 
Disorders as set forth in 38 C.F.R. § 
4.130.  The exminer must report the 
examination findings in terms consistent 
with the criteria in the rating schedule.

On the basis of a careful review of the 
entire record, current examination 
findings, and any additional information 
provided by the veteran, the examiner 
should itemize all manifestations of PTSD 
and provide a full recitation of the 
degree to which PTSD results in 
psychiatric impairment as defined in the 
revised version of the VA General Rating 
Formula for Mental Disorders as 
incorporated into 38 C.F.R. § 4.130.  
Specifically, the examiner must comment as 
to the presence or absence of each symptom 
and finding required under these criteria 
for ratings from 0 percent to 100 percent, 
and, where present, the frequency and/or 
severity of each.  A Global Assessment of 
Functioning (GAF) score should be 
provided.  

4.  The veteran should undergo a special 
VA orthopedic examination to ascertain 
the nature and severity of all pathology 
and manifestations associated with 
service-connected contusions or abrasions 
involving the right shoulder.  All 
indicated tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner for use in connection with the 
examination.

On the basis of a careful review of the 
entire record, current examination 
findings, and any additional information 
provided by the veteran, the examiner 
should address each of the following:  

(a)  The examiner should 
describe the residuals of any 
abrasion or contusion 
involving the right shoulder.  
If the veteran is found to 
have objective indications of 
pain in that area, the 
examiner should indicate 
expressly whether such pain 
originates in the superficial 
tissues in the area of the 
contusions or abrasions of the 
skin and underlying soft 
tissues, or whether, 
alternatively, the pain 
results in abnormality of the 
underlying bony structures.  

(b)  All pathology of the 
underlying bony structures 
should be described, and the 
examiner should express an 
opinion as to whether it is 
more likely than not, as 
likely as not, or less likely 
than not that such pathology 
is a residual of injuries 
received in the accident in 
service in 1972.  Before 
expressing this opinion, the 
examiner should certify that 
he or she has reviewed all 
relevant medical records in 
the file, including the 
service medical records 
describing initial 
hospitalization and treatment 
after the injuries were 
received.

5.  The veteran should also undergo a VA 
neurological examination to ascertain the 
exact nature and severity of neurological 
residuals of the left thigh hematoma 
during service and of the surgery 
performed for such hematoma.  All 
indicated tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner for use in connection with the 
examination.  

On the basis of review of the entire 
record, current examination findings, and 
any additional information provided by 
the veteran, the examiner should describe 
all neurological abnormalities in the 
left lower extremity attributable to the 
left hematoma and surgery.  The 
description should include the following:  

(a)  An identification of 
neurological deficits, either 
sensory or motor, attributable 
to the hematoma and surgery 
alone, excluding any 
neurological deficits due to 
other pathology, such as low 
back disorders, 

(b)  An identification of the 
precise nerve or nerve groups 
affected by the hematoma such 
as to permit consideration 
under the VA nerve codes, if 
warranted  All findings should 
be reported in detail.  

6.  After completion of the foregoing, the 
RO should review the examination report 
received to ensure that it is adequate to 
achieve the purposes of this remand, as 
shown in the discussion and in the 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned as 
adequate for rating purposes pursuant to 
38 C.F.R. § 4.2 (1999).  The  examiner(s) 
should be given an opportunity to amend 
the report without reexamining the veteran 
but should be free to schedule a 
reexamination if necessary.  All other 
necessary followup actions should be 
taken.  

7.  Thereafter, the RO should review the 
issues on appeal.  Such review should include 
initial consideration of the question of 
whether a separate rating is warranted for 
neurological defects in the left lower 
extremity associated with the left thigh 
hematoma in service and the surgery performed 
for it.  The review should also include 
consideration of the inextricably intertwined 
issue of entitlement to service connection 
for degenerative joint disease of the right 
shoulder.

7.  If any determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  If 
the determination 
regarding entitlement to service connection 
for degenerative 
joint disease of the right shoulder is 
adverse to the veteran, an original 
statement of the case should be prepared 
on that issue.  The veteran must be 
notified of the procedural steps necessary 
to complete an appeal to the Board, and he 
must be afforded an opportunity to 
complete such steps.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice. The purpose of this 
remand is to obtain additional information.  The Board does 
not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Error! Not a valid link.  

